Citation Nr: 1544442	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression, anxiety, and adjustment disorder, to include as secondary to service-connected PTSD, to include as secondary to service-connected bilateral hearing loss, and to include as secondary to bilateral tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board is aware that the RO has characterized the Veteran's claim as on appeal from the February 2013 rating decision.  In January 2013, the RO received a statement from the Veteran's representative stating they wished to withdraw the Veteran's appeal of service connection for depression.  However, the evidentiary record indicates this withdrawal was done without the consent of the Veteran.  See January 11, 2013 Veteran statement; January 10, 2013 Report of General Information.  Further, the evidentiary record indicates the Veteran has continued to prosecute a claim of entitlement to service connection for a mental health condition, to include depression, since the filing of his original claim in October 2008.  See, e.g., August 2012 Veteran statement.  Accordingly, the Board views the entirety of the evidentiary record in the manner most advantageous to the Veteran, and finds that the Veteran's claim of entitlement to service connection for depression has remained open throughout the entire appeal period.  

In a March 2012 rating decision, service connection for posttraumatic stress disorder (PTSD) was granted.  As such, that issue is not currently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his October 2008 claim, the Veteran stated he was seeking service connection for depression.  In his April 2011 claim, the Veteran stated he was seeking entitlement to service connection for a mental health condition not otherwise specified, to include depression and/or anxiety.  In his August 2012 claim, the Veteran stated he was seeking entitlement to service connection for a mental health condition not otherwise specified, to include anxiety and/or adjustment disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression, anxiety, and adjustment disorder.

In September 2012 and May 2014, the Veteran testified at hearings before Decision Review Officers at the RO.  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the evidentiary record.

Since the issuance of the June 2014 supplemental statement of the case, the Veteran has submitted additional evidence.  In a July 2015 statement, the Veteran's representative waived RO consideration of this evidence.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains an October 2013 VA examination report; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an October 2013 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current acquired psychiatric disorder, other than PTSD, is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, an acquired psychiatric disorder, other than PTSD, was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the actions here, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  The Veteran's treatment records include diagnoses of major depressive disorder (MDD), depression, depressive disorder not otherwise specified, anxiety, adjustment disorder with mixed anxiety and depression, and mood disorder from a medical condition.  See, e.g., July 2015 Boys Town Assessment Center examination report; September 2013 VA mental health clinic note; January 2012 VA mental health clinic note; February 2009 Dr. D.E.M. note; January 2009 Dr. B.B. psychological report; January 2009 G.P. counseling note.

The second element under Shedden is also met.  The Veteran's service personnel records confirm the Veteran served with a medical unit in Korea near the Joint Security Area (JSA).  The Veteran has claimed several stressors related to his service, to include working on children and soldiers injured when a truck was hit by the North Koreans.  See March 2009 Veteran statement.  The Joint Services Record Research Center (JSRRC) performed a records search for the Veteran, and confirmed that in April 1968, the North Koreans ambushed a truck and two U.S. soldiers were killed in action, and two U.S. soldiers were wounded in action south of the JSA.  See June 2009 JSRRC response.  Accordingly, the Veteran's claimed in-service stressor event has been conceded.  See June 2009 deferred rating decision.

Finally, the Board finds the third element under Shedden, a nexus between the in-service event or injury and the current disability, is also satisfied.

Upon VA examination in June 2009, the VA examiner noted the Veteran's medical records showed a recurrent pattern of depression that dated back for about a decade.  The VA examiner diagnosed MDD, but did not opine as to the etiology of the Veteran's MDD, stating that the Veteran's claim was not for depression related to military service, but for PTSD.  

Upon VA examination in March 2012, the VA examiner noted the Veteran reported he began feeling depressed after his active duty service, not during service.  The March 2012 VA examiner diagnosed both PTSD and depression, and opined that it was at least as likely as not the Veteran's PTSD is a direct result of his service-related stressors; however, the examiner did not opine as to the etiology of the Veteran's depression.  

Upon VA examination in October 2013, the VA examiner found that the Veteran's anxiety and depression were symptoms of his service-connected PTSD, and did not meet the DSM-IV criteria for a diagnosis of a separate mental health disorder.  The October 2013 VA examiner stated the RO's request for a nexus opinion was therefore moot.

The Veteran's private treatment records indicate he has been treated for depression since as early as March 1998.  See March 1998 Dr. D.E.M. note; see also July 2007 Nebraska Methodist Hospital History & Physical note (Veteran has a long history of depression that has rarely been completely resolved).  The Veteran's private treatment records have at times linked his depressive symptoms to family stressors, and/or to treatments for a recurrent cancer.  See, e.g., November 2008 G.P. counseling note; July 2007 Nebraska Methodist Hospital History & Physical note; March 1998 Dr. D.E.M. note.

However, in a February 2009 counseling note, the Veteran's private psychologist, G.P., stated that during his January session, the Veteran had discussed memories of his "Korean war experience," including giving mouth-to-mouth resuscitation to a man who later died, and how the Veteran reported it was difficult to see the deaths.  G.P. opined, "It is possible that the chronic depression that [the Veteran] has experienced has actually been from PTSD from his war experience.  It would be very likely that his experience with cancer would have intensified his PTSD in that it reinforced his feelings of helplessness, vulnerability, and trauma."

In a letter received in October 2012, the Veteran's private primary care physician, Dr. D.E.M., stated that based upon his review of the Veteran's available medical records and his notes and examination, he considered it "as likely as not that [the Veteran's] mental health issues, particularly his depression, is due largely, if not entirely, to his active duty...from October of 1967 to September of 1971, when he was stationed in South Korea at a medical unit."  See also September 2012 Dr. D.E.M. note (noting he wrote a letter to VA).

Finally, in June 2015, the Veteran underwent a clinical interview and mental health assessment with Dr. D.L.S. at Boys Town Assessment Center.  In July 2015, Dr. D.L.S. submitted a Disability Benefits Questionnaire completed based on those assessments.  Dr. D.L.S. diagnosed PTSD and major depression, and stated the Veteran's symptoms intertwine.  Dr. D.L.S. stated that based upon the information she obtained throughout her evaluation, it was her clinical impression that the Veteran meets the DSM-5 criteria for major depression and PTSD.  She noted the Veteran reported experiencing chronic symptoms of both anxiety and depression since his active duty service.  Dr. D.L.S. opined that the Veteran's ongoing symptoms of depression and anxiety appear more likely than not caused by his "numerous stressors experienced while serving...."

The Board finds that as the VA examiners have not provided any opinions of record regarding the etiology of the Veteran's acquired psychiatric disorder, other than PTSD, and the evidentiary record includes opinions from three different private medical professionals that the Veteran's current depression may be related to his active duty service, the Board finds the evidence for and the evidence against the Veteran's claim is at the least in relative equipoise.  Accordingly, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's active duty service and his current acquired psychiatric disorder, other than PTSD.  Accordingly, the Board finds that a grant of service connection is warranted for an acquired psychiatric disorder other than PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


